Ludeling, C. J.
The only question, necessary to bo decided in this case is, whether or not tho district attorney can be compelled by mandamus to bring an action under the intrusion act. .
This is not now an open question. We held in Hayes v. Thompson, 21 An. 656. that the district attorney could he compelled by mandamus to bring the suit, and the same doctrine has been several times: reaffirmed siuce. State ex rel. Rills v. B. L. Lynch, 23 Au. 786.
It is therefore ordered and adjudged that the judgment of tho lower court be affirmed with costs of appeal.